DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status 
Claims 1-19 are all the claims pending.  Claims 11-19 are amended.  Claims 1-10 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Response to Amendments/Arguments
Applicant's amendments and arguments filed 11/17/2020 have been carefully studied and fully considered. Applicant's arguments with regard to the rejection of present claims 11-19 under 35 U.S.C. 103 as being unpatentable over WO2014/014833 to Alric et al. (“Alric”) have been fully considered, but they are not found persuasive.  
Applicant contends (1) that while Alric teaches a film of polymer masterbatches comprising polyethylene and polysiloxane, Alric's guidance is insufficient to render obvious the particular organoleptically sensitive packaged food products as claimed (remarks, page 6, first paragraph), because Alric fails to provide guidance concerning any particular utility regarding the application of its compositions in preserving the sensory profile of organoleptically sensitive products such as liquids including coffee, beer, water, or wine (i.e., no guidance relating to a film/packaging that is organoleptically neutral) (remarks, page 6, second paragraph); and (2)
In response to applicant’s contention (1), Applicant's amendments have been fully considered, but they are not found persuasive for at least the following reasons.  
In the present case, Alric teaches a packaged food with reduced organoleptic degradation comprising food packaged in a flexible container (para [0052] [0054], Alric teaches its packaging is suitable for food and promote the flow of the contents/liquid content when pouring or mixing).  Alric teaches its flexible container is made from film comprising polyethylene (para [00011]-[00014) and comprises polysiloxane additive (para [00014], [00024]-[00025]).  
There is no dispute that Alric does not specifically teach or state organoleptically-sensitive food is packaged in its flexible container. However, because Alric teaches its packaging/bag is suitable for packaging food and Alric teaches its packaging/flexible container exhibits good stability over time and expose to heat (para [00010] [0052] [0053]), and Alric teaches its packaging promotes the flow of the contents when pouring or mixing (para [0052] [0054], it would have been obvious to one of ordinary skill in the art to appreciate that the packaging/bag of Alric is suitable for storing liquid, for example water, and it would have been obvious to one of ordinary skill in the art to use the packaging/bag of Alric to store liquid, for example to store water (which is an organoleptically-sensitive food, see instant claim 13), which would have predictably arrived at a satisfactory packaged food that is the same as instantly claimed packaged organoleptically-sensitive food.  
In response to applicant’s contention (2), Applicant’s arguments have been fully considered and the available evidence/data of specification have been carefully studied. However, it is noted that “the arguments of counsel cannot take the place of 
The rejections below are updated to address the present claims.  Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, as amended, recites the limitation "the sealant layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, the examiner considers that any layer of the packaging/bag taught by prior art that otherwise meets the claimed limitations as to read on the instantly claimed sealant layer. Appropriate correction and clarification is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/014833 to Alric et al. (“Alric”). 
Regarding claims 11-12 and 14, Alric teaches a packaged food with reduced organoleptic degradation comprising food (para [0052] [0054], Alric teaches its packaging is suitable for food and promote the flow of the contents/liquid content when pouring or mixing, meeting the claimed limitations of instant claim 12), wherein said organoleptically-sensitive food is packaged in a flexible container (i.e., the packaging bags, pouches, para [00013] [0054], meeting the claimed limitations of claim 14), 
- wherein said flexible container is made from film comprising polyethylene (para [00011]-[00014]),
- wherein said polyethylene comprises at least one oxidation-resistant and non-migratory slip additive polysiloxane (para [00014], Alric teaches the polyethylene compound comprising polyethylene carrier and polysiloxane, para [00024]-[00025]).  In the present case, Alric teaches its film is of suitable materials of polyethylene compound comprises polysiloxane
Alric does not specifically state its flexible container is an organoleptically-neutral flexible container. In this regard, as discussed above, the flexible container of Alric is made of film of polyethylene comprises polysiloxane (para [00011]-[00014], [00024]-[00025]), which is the same material for the organoleptically-neutral flexible container of the instant application. Because the flexible container of Alric and the instantly claimed flexible container are identical or substantially identical in composition, one would expect that the flexible container of Alric would possess the same or similar properties as the instantly claimed flexible container, i.e., being organoleptically-neutral. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.  
Alric does not specifically teach organoleptically-sensitive food is packaged in its flexible container. 
However, it would have been obvious to one of ordinary skill in the art to modify Alric, to use the packaging/bag of Alric to store organoleptically-sensitive food, for example, to store water (which is an organoleptically-sensitive food, see instant claim 13), because Alric teaches its packaging/bag is suitable for packaging food and Alric teaches its packaging/flexible container exhibits good stability over time and expose to heat (para [00010] [0052] [0053]), and Alric teaches its packaging promotes the flow of the contents when pouring or mixing (para [0052] [0054], which would have predictably arrived at a satisfactory packaged food that is the same as instantly claimed.  
Regarding claim 13, Alric does not specifically teach its packaging is for coffee, beer, water, or wine.  However, it would have been obvious to one of ordinary skill in the art to modify Alric, to use the packaging/bag of Alric to store water, because Alric 
Regarding claim 15, Alric teaches oxidation-resistant slip additive is a masterbatch comprising polyethylene with siloxane polymer dispersed in it (para [00011]), meeting the claimed limitations.  
Regarding claim 16, Alric teaches its film comprising polyethylene comprises more than one layer (para [00014]), meeting the claimed limitations.  
Regarding claim 17, Alric teaches its film comprising plurality layers having the same ingredients, and includes a core layer and a skin layer (para [00014], the skin layer is considered as the sealant layer of the multi-layer film) that are constructed from the polyethylene compound of Alric that comprising polysiloxane additive, and is considered as meeting the claimed limitations.  See 35 USC 112 (b) rejection of claim 17 made of record in this Office Action. 
Regarding claim 18, Alric teaches suitable material for the base film for its flexible bag include LLDPE (para [00019]), meeting the claimed limitations.  
Regarding claim 19, Alric does not specifically teach or require that its film must include organic slip additive, and thus, is considered as meeting the claimed limitations.  
Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/YAN LAN/           Primary Examiner, Art Unit 1782